Niblack, J.
— This action grew out of the same transaction, and rests upon substantially the samefacts as those set forth in the case of Bowen v. Bragunier,post, p. 558. The questions discussed and the conclusions reached in that case are, therefore, applicable to and decisive of the controlling ques-tions presented in this, and, upon the authority of that ease, the proceedings appealed from in this case will have to be reversed.
The order setting aside the default of Bragunier, and the judgment modifying the judgment and decree rendered in the original action, are, conse•quently, both reversed, with costs, and the cause is remanded for further proceedings.